DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 13, 15, 17-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fujie (JP 2000181051).
 	Regarding claim 1, Fujie discloses “a method for identifying a relief precursor or a relief comprising a carrier and a relief-forming layer (paragraph 1, Figure 1), having the steps: 	a) providing a relief precursor comprising a carrier (item 1) and a relief-forming layer (item 5);  	b) providing a desired printing image (paragraph 19: printed image film) and data which identifies the type of relief precursor or relief and/or contains process-relevant data for processing it, in the form of at least one two-dimensional code (paragraph 17, last sentence: Examiner interprets ‘parcode’ to mean ‘barcode’);  	c) performing image-based structuring of the relief precursor based on the desired printing image (paragraph 19) and introducing the at least one two-dimensional code into the relief-forming layer as a relief (paragraph 20, Figure 1, item 3) during the image-based structuring (paragraphs 19 and 20).”  Examiner interprets the entire process as being the recited “image-based structuring.” 	Regarding claim 2, Fujie further discloses “characterized in that the relief-forming layer is a layer that can be engraved (paragraph 12: the material can be engraved), and in step c) the two-dimensional code and the desired printing image are introduced into the relief-forming layer as a relief by a material-removing method (paragraph 20).” 	Regarding claim 3, Fujie further discloses “wherein the relief-forming layer is a photosensitive layer (paragraph 12), and in step c) the two-dimensional code and the desired printing image are introduced into the relief-forming layer by means of direct image exposure (paragraphs 19 and 20) and subsequent removal of either the exposed or the unexposed regions of the relief-forming layer (paragraph 20).”  Examiner interprets the exposure to be “direct” in that the relief-forming layer is directly exposed to imaging radiation. 	Regarding claim 13, Fujie further discloses “characterized in that the data contained in the code is read without contact (paragraph 17: the information is read by the viewer ‘without contact’).” 	Regarding claim 15, Fujie further discloses “a relief structure with code, producible by the method as claimed in claim 1 (Figure 1).”



 	Regarding claim 17, Fujie discloses “a method for identifying a relief precursor or a relief comprising a carrier and a relief-forming layer (paragraph 1, Figure 1), having the steps: 	a) providing a relief precursor comprising a carrier (item 1) and a relief-forming layer (item 5);  	b) providing a desired printing image (paragraph 19: printed image film) and data which identifies the type of relief precursor or relief and/or contains process-relevant data for processing it, in the form of at least one code (paragraph 17, last sentence: Examiner interprets ‘parcode’ to mean ‘barcode’);  	c) performing image-based structuring of the relief precursor based on the desired printing image (paragraph 19) and introducing the at least one code into the relief-forming layer as a relief (paragraph 20, Figure 1, item 3) during the image-based structuring (paragraphs 19 and 20).”  Examiner interprets the entire process as being the recited “image-based structuring.” 	Regarding claim 18, Fujie further discloses “wherein the relief-forming layer is a layer that can be engraved (paragraph 12: the material can be engraved), and in step c) the code is introduced into the relief-forming layer as a relief by a material-removing method (paragraph 20).” 	Regarding claim 19, Fujie further discloses “wherein the relief-forming layer is a photosensitive layer (paragraph 12), and in step c) the desired printing image and the code is introduced into the relief-forming layer by means of direct image exposure (paragraphs 19 and 20) and subsequent removal of either the exposed or the unexposed regions of the relief-forming layer (paragraph 20).”  Examiner interprets the exposure to be “direct” in that the relief-forming layer is directly exposed to imaging radiation. 	Regarding claim 21, Fujie further discloses “ characterized in that the at least one code is a bar code, data matrix code, QR code or dot code (paragraph 17: Examiner interprets ‘parcode’ to mean ‘barcode’).”

Claim(s) 1, 2, 3, 9, 10, 13-15, 17-19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Manness (US 2003/0219659). 	Regarding claim 1, Manness teaches “a method for identifying a relief precursor or a relief comprising a carrier and a relief-forming layer (paragraphs 19 and 20), having the steps: 	a) providing a relief precursor comprising a carrier (paragraph 20) and a relief-forming layer (paragraph 19 and 20);  	b) providing a desired printing image (paragraph 28) and data (paragraph 28) which identifies the type of relief precursor (paragraph 36) or relief and/or contains process-relevant data for processing it, in the form of at least one two-dimensional code (paragraph 27);  	c) performing image-based structuring of the relief precursor based on the desired printing image (paragraphs 28 and 38) and introducing the at least one two-dimensional code into the relief-forming layer as a relief during the image-based structuring (paragraph 28).” 	Regarding claim 2, Manness further discloses “characterized in that the relief-forming layer is a layer that can be engraved (paragraph 12: the material can be engraved), and in step c) the two-dimensional code and the desired printing image are introduced into the relief-forming layer as a relief by a material-removing method (paragraphs 28 and 38).” 	Regarding claim 3, Manness further discloses “wherein the relief-forming layer is a photosensitive layer (paragraph 20), and in step c) the two-dimensional code and the desired printing image are introduced into the relief-forming layer by means of direct image exposure (paragraph 28) and subsequent removal of either the exposed or the unexposed regions of the relief-forming layer (paragraph 38).” Examiner interprets the exposure to be “direct” in that the relief-forming layer is directly exposed to imaging radiation. 	Regarding claim 9, Manness further discloses “a method for producing a relief starting from a relief precursor (paragraphs 19 and 20) comprising at least one carrier and a photosensitive relief-forming layer (paragraph 20), having the method steps:  	(A) providing the relief precursor (paragraph 20);  	(B) providing data which identifies the type of relief precursor and/or contains process parameters for its processing (paragraphs 21 and 36);  	(C) directly exposing the relief precursor in accordance with an image (paragraph 28);  	(D) removing the exposed or non-exposed regions of the relief-forming layer (paragraph 38);  	(E) optionally re-treating the relief obtained (paragraph 37);  	(F) optionally exposing the rear side of the relief precursor or the relief with electromagnetic radiation, optionally between steps (B) and (C) or (C) and (D);  	wherein the data which identifies the type of relief precursor and/or defines process parameters for its processing in step (C) is written into the relief-forming layer in the form of a two-dimensional code by means of direct exposure (paragraph 28), and after step (C) the data contained in the code is read in order to control one or more of steps (D), (E) and (F) (paragraph 36).” 	Regarding claim 10, Manness further discloses “characterized in that the data contained in the code controls one or more of steps (D), (E) and (F) with regard to one or more of the following process parameters:  	(i) development temperature and/or development duration in step (D);  	(ii) temperature and/or development time in step (E);  	(iii) intensity and/or exposure time in step (F);  	(iv) wavelength of the electromagnetic radiation in step (F);  	(v) transport speed of the relief precursor or the relief as it passes through one or more of method steps (D) to (F) (paragraph 36: feed rate).” 	Regarding claim 13, Manness further discloses “characterized in that the data contained in the code is read without contact (paragraph 23).” 	Regarding claim 14, Manness further discloses “characterized in that the data contained in the code identifies the type of relief precursor (paragraph 36), and associated process parameters are read from a database (paragraph 21).”	Regarding claim 15, Manness further discloses “a relief structure with code, producible by the method as claimed in claim 1 (paragraph 43: flexography).” 	Regarding claim 17, Manness further discloses “a method for identifying a relief precursor or a relief comprising a carrier and a relief-forming layer (paragraphs 19 and 20), having the steps: 	a) providing a relief precursor comprising a carrier (paragraphs 19, 20, and 22) and a relief-forming layer (paragraph 20);  	b) providing a desired printing image (paragraph 28) and data (paragraph 28) which identifies the type of relief precursor (paragraph 36) or relief and/or contains process-relevant data for processing it, in the form of at least one code (paragraph 27);  	c) performing image-based structuring of the relief precursor based on the desired printing image (paragraphs 28 and 38) and introducing the at least one code into the relief-forming layer as a relief during the image-based structuring (paragraph 28).”  Examiner interprets the entire process as being the recited “image-based structuring.” 	Regarding claim 18, Manness further discloses “wherein the relief-forming layer is a layer that can be engraved (paragraph 20: the material can be engraved), and in step c) the code is introduced into the relief-forming layer as a relief by a material-removing method (paragraph 38).” 	Regarding claim 19, Manness further discloses “wherein the relief-forming layer is a photosensitive layer (paragraph 20), and in step c) the desired printing image and the code is introduced into the relief-forming layer by means of direct image exposure (paragraph 28) and subsequent removal of either the exposed or the unexposed regions of the relief-forming layer (paragraph 38).”  Examiner interprets the exposure to be “direct” in that the relief-forming layer is directly exposed to imaging radiation. 	Regarding claim 21, Manness further discloses “ characterized in that the at least one code is a bar code, data matrix code, QR code or dot code (paragraph 27).”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-8, 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manness. 	Regarding claim 4, Manness discloses all that is claimed, as in claim 1 above, including that the relief forming layer is a photopolymerizable layer (paragraph 20) and that the machine readable code is written simultaneously with the image data (paragraph 28).  Manness fails to disclose “that the relief-forming layer is a photopolymerizable layer, to which a mask layer that can be imaged is applied, and step c) comprises the following steps:  	ca) imaging the mask layer that can be imaged, the two-dimensional code and the desired printing image being written into the mask layer,  	cb) exposing the photopolymerizable relief-forming layer with electromagnetic radiation through the formed mask;  	cc) removing the remainder of the mask that can be imaged and the unexposed, non- photopolymerizable parts of the photopolymerizable relief-forming layer. 	However, Examiner takes Official Notice that, at the time of the filing of the invention, it was well known that direct exposure with an addressable radiation source and using a mask which is imaged to provide image information before exposing to radiation were equivalent methods of exposing a precursor to radiation in an image-wise fashion.  	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the relief precursor of Manness with a mask which has both image data and code data, image the mask, and then expose the precursor through the mask to provide a precursor with image information.  See MPEP §2144.07. The remaining mask and the non-photopolymerized parts of the plate are removed together in the development process. 	 	Regarding claim 5, Manness teaches all that is claimed, as in claim 1 above, including that the at least one two-dimensional code is a bar code or any other convenient code (paragraph 28), but fails to teach that it is “a data matrix code, QR code or dot code.”  However, Examiner takes Official Notice that at the time of filing of the invention, a QR code was a well-known convenient type of code for carrying information.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to use a QR code as the code of Manness because it was known to be suitable for the intended purpose of carrying information.
 	Regarding claim 6, Manness further discloses “characterized in that two or more different codes (paragraph 27: ‘machine-readable codes’),” but fails to disclose that each code is “for different process steps.”  However, Manness further discloses that different types of information can be included in the codes, such as precursor dimensions (paragraph 32), precursor type (paragraph 36) and image area (paragraph 38).  Examiner asserts that one having ordinary skill in the art would easily conceive of providing a separate code for each parameter, and would have been motivated to provide a separate code for each parameter in order to provide the parameters in a simple and straightforward manner.  Each parameter has associated with it different process steps.  See paragraphs 34, 37 and 38.   	Regarding claim 7, Manness teach “a method for producing a relief starting from a relief precursor comprising at least one carrier, a relief-forming layer (paragraphs 20 and 21), having the method steps: 	(A) providing the relief precursor (paragraph 22);  	(B) providing data which identifies the type of relief precursor (paragraphs 21 and 36) and/or contains process parameters for its processing and a desired image (paragraph 28) and” 	imaging the precursor (paragraph 22) with both image data and code data (paragraph 28),  	providing a two-dimensional code on the precursor (paragraph 27), 	removing exposed or non-exposed regions of the relief-forming layer (paragraph 38); 	wherein after step (C) the data contained in the code is read in order to control one or more of steps (D), (E), (F) and (G) (paragraph 36).” 	Manness fails to teach that the precursor is imaged and exposed by first providing a mask layer, imaging the mask layer based on the provided data and the desired printing image, and then exposing the precursor, wherein the data which identifies the type of relief precursor is written into the mask layer in the form of a two-dimensional code.  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was well known that direct exposure with an addressable radiation source and using a mask which is imaged to provide image information before exposing to radiation were equivalent methods of exposing a precursor to radiation in an image-wise fashion.  	Since Applicant did not challenge the taking of Official Notice, that which was taken as being well known is now considered Admitted Prior Art (APA).  See MPEP §2144.03(C).   	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the relief precursor of Manness with a mask which has both image data and two-dimensional code data, image the mask, and then expose the precursor through the mask to provide a precursor with image information and a two-dimensional code.  See MPEP §2144.07.  The remaining mask and the non-photopolymerized parts of the plate are removed together in the development process.  	Regarding claim 8, Manness further teaches “characterized in that the data contained in the code controls one or more of the steps (D), (E), (F) and (G) with regard to one or more of the following process parameters:  	(i) intensity and/or duration of the exposure in step (D);  	(ii) wavelength in step (D);  	(iii) development temperature and/or development time in step (E);  	(iv) temperature and/or treatment time in step (F);  	(v) intensity and/or exposure time in step (G); 	(vi) wavelength of the electromagnetic radiation in step (G);  	(vii) transport speed of the relief precursor or the relief as it passes through one or more of method steps (D) to (G) (paragraph 36: transport speed).” 	Regarding claim 11, Manness teaches “a method for producing a relief starting from a relief precursor (paragraph 19) comprising at least one carrier and a relief-forming layer that can be engraved (paragraphs 19, 20) having the method steps:  	(A) providing the relief precursor (paragraph 22);  	(B) providing data which identifies the type of relief precursor (paragraphs 21 and 36) and/or contains process parameters for its processing;  	(C) optionally exposing or thermally treating the whole area of the relief precursor;  	(D) writing a three-dimensional relief into the relief-forming layer by material-removing methods (paragraphs 28 and 38); and at least one of the method steps: 		(E) removing residues from the relief surface;  		(F) re-treating the relief obtained (paragraph 37);  	 	(G) optionally re-exposing the relief obtained with electromagnetic radiation;  	wherein the desired printing image and the data which identifies the type of relief precursor and/or contains process parameters for its processing in step (D) is written into the relief-forming layer in the form of a two-dimensional code (paragraphs 27 and 28), and after step (D) the data contained in the code is read in order to control one or more of steps (E), (F) and (G) (paragraph 37).” 	Manness fails to teach that the code is written into the relief-forming layer by laser engraving.  However, Examiner takes Official Notice that, at the time of the filing of the invention, it was well known that direct exposure with an addressable radiation source and using direct laser engraving were equivalent methods of exposing a precursor to radiation in an image-wise fashion to achieve a relief/flexographic printing plate. 	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to image the precursor using a laser with both image data and two-dimensional code data to provide a precursor with image information and a two-dimensional code.  See MPEP §2144.07. 	Regarding claim 12, Manness further teaches “characterized in that the data contained in the code controls one or more of the steps (E), (F) and (G) with regard to one or more of the following process parameters:  	(i) duration and/or temperature in step (E);  	(ii) positive or negative pressure in step (E);  	(iii) temperature and/or duration in step (F);  	(iv) intensity and/or exposure time in step in step (G);  	(v) wavelength of the electromagnetic radiation in step (G);  	(vi) transport speed of the relief as it passes through one or more of method steps (E) to (G) (paragraph 36: feed rate).” 	Regarding claim 20, Regarding claim 4, Manness discloses all that is claimed, as in claim 1 above, including that the relief forming layer is a photopolymerizable layer (paragraph 20) and that the machine readable code is written simultaneously with the image data (paragraph 28).  Manness fails to disclose “that the relief-forming layer is a photopolymerizable layer, to which a mask layer that can be imaged is applied, and step c) comprises the following steps:  	ca) imaging the mask layer that can be imaged, the desired printing image and the code being written into the mask layer,  	cb) exposing the photopolymerizable relief-forming layer with electromagnetic radiation through the formed mask;  	cc) removing the remainder of the mask that can be imaged and the unexposed, non- photopolymerizable parts of the photopolymerizable relief-forming layer. 	However, Examiner takes Official Notice that, at the time of the filing of the invention, it was well known that: 	a) direct exposure with an addressable radiation source with subsequent removal of non-photopolymerized parts and 	b) using a mask which is imaged to provide image information before exposing to radiation and subsequent removal of both the mask and the non-photopolymerized parts; 	were equivalent methods of exposing a precursor to radiation in an image-wise fashion.  	Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to provide the relief precursor of Manness with a mask which has both image data and code data, image the mask, and then expose the precursor through the mask and then remove both the remaining mask and the non-photopolymerized parts in order to achieve the desired processed precursor.  See MPEP §2144.07.  	
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but are moot in view of the new grounds of rejection.
To the extent that they apply to the instant rejection(s), Examiner notes that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that claims 1 and 17 require the imaging of both the code and the image occurs simultaneously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, the claims only require that the image data and the code data be introduced “during the image-based structuring.”  Broadly speaking, the image-based structuring can be considered to be more than one step.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853